 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    WESCO INSURANCE COMPANY, et al.,                         Case No. 2:16-cv-01206-JCM-GWF
 8                                          Plaintiffs,
              v.                                                            ORDER
 9
      SMART INDUSTRIES CORPORATION, et
10    al.,
                             Defendants.
11

12           On July 15, 2019, the parties filed a joint status report concerning Jacob Wyman (ECF No.
13   120). On July 17, 2019, Hi Tech Security Inc. (“Hi Tech Security”) and William Roseberry filed
14   their supplemental memorandum on consolidation.
15           Plaintiff request an additional to weeks to either finalize a stipulation and/or file a status
16   report regarding Jacob Wyman’s consent to removal. Hi Tech Security and Mr. Roseberry
17   represent that counsel for Plaintiff Rodriquez advised that he will consent to removing his case to
18   federal court. The parties shall file a stipulation and/or a status report informing the Court of the
19   state court plaintiffs’ consent to removal no later than July 29, 2019. Accordingly,
20           IT IS HEREBY ORDERED that the parties shall shall file a stipulation and/or a status
21   report informing the Court of the state court plaintiffs’ consent to removal no later than July 29,
22   2019.
23           Dated this 18th day of July, 2019.
24

25
                                                              GEORGE FOLEY, JR.
26                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
